



Exhibit 10.1




STOCK REPURCHASE AGREEMENT
  
THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of May 10,
2019 by and between Acushnet Holdings Corp. (the “Company”) and Magnus Holdings
Co., Ltd. (the “Seller”).
  
Background
  
A.As of the date hereof, Seller owns 39,345,151 shares of the Company’s common
stock (the “Common Stock”), and has agreed to transfer a portion of those shares
to the Company on the terms and conditions set forth in this Agreement;
  
B.The Seller desires to sell, and the Company desires to repurchase, a portion
of the shares of Common Stock held by the Seller at the price and upon the terms
and conditions provided in this Agreement (the “Repurchase”);
  
C.The board of directors of the Company (the “Board”) has authorized a program
to repurchase shares of Common Stock having an aggregate value of up to $50
million, from time to time in the open market, in privately negotiated
transactions or in a combination thereof (the “Share Repurchase Program”);
 
D.The Board formed a special committee of the Board (the “Special Committee”)
comprised solely of independent directors to determine whether or not to
authorize and to negotiate the terms of the Repurchase; and


E.     The Special Committee has approved the Repurchase and related
transactions that may be required in connection with the Repurchase.
 
THEREFORE, in consideration of the mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:
  
Agreement
  
1. Repurchase.
  
(a)Subject to the satisfaction of the conditions and to the terms set forth in
paragraph 1(b) below, the Seller hereby agrees to transfer, assign, sell, convey
and deliver to the Company 100% of its right, title, and interest in and to the
applicable Sale Number (as defined below) of shares of Common Stock (the
“Repurchase Shares”) at each Closing (as defined below). The “Sale Number” shall
mean the number of shares of Common Stock acquired by the Company during the
Pricing Period (as defined below) as of the applicable Determination Date (as
defined below) under the Share Repurchase Program through open market purchases
(that is, from shareholders other than Seller) (such shares purchased in the
open market are referred to as the “Public Shares”), rounded down to the nearest
whole share. The “Pricing Period” shall be the period from the date of this
Agreement through the applicable Determination Date in the case of the first
Determination Date or the period from the most recent preceding Determination
Date to the applicable Determination Date otherwise. A “Determination Date”
shall be the date (i) the Company has paid an aggregate of $24,900,000 to
repurchase shares of Common Stock under the Share Repurchase Program through
open market purchases or (ii) any such earlier date as may be agreed to by the
parties hereto upon 15 days mutual notice; provided, however, that any such
agreement shall be reached only during an open trading window under the
Company’s insider trading policy, as such are determined by the Company from
time to time. No Determination Date shall occur prior to October 1, 2019 (and
any Determination Date that would otherwise occur prior to such date shall be
delayed to October 1, 2019). The per share purchase price for each Repurchase
Share shall be equal to the average per share price paid by the Company during
the applicable Pricing Period for the Public Shares (the “Weighted Average Per
Share Purchase Price” and the Weighted Average Per Share Purchase Price
multiplied by the applicable Sale Number is the “Aggregate Purchase Price”). On
or prior to each Determination Date, the Company shall notify the Seller, in
writing, of the applicable Sale Number of Repurchase Shares, the applicable
Weighted Average Per Share Purchase Price and the applicable Aggregate Purchase
Price, together with related calculations (including details of the
corresponding purchases of Public Shares). At each


1

--------------------------------------------------------------------------------





Closing (as defined below), subject to the satisfaction of the conditions and to
the terms set forth in paragraph 1(b), Seller agrees to transfer, assign, sell,
convey and deliver the applicable Sale Number of Repurchase Shares to the
Company, and the Company hereby agrees to purchase such Repurchase Shares from
Seller at the applicable Weighted Average Per Share Purchase Price. The Company
and the Seller shall execute a cross-receipt in mutually agreeable form at each
Closing.


(b)The obligations of the Company to purchase the Repurchase Shares and the
Seller to sell the Repurchase Shares at each Closing shall be subject to no
event occurring since the date of this Agreement as of such Closing that, either
individually or in the aggregate, has had a material adverse effect on the
business or financial condition of the Company.


(c)It is the intent of the Seller and the Company that the transactions provided
for herein comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and this
Agreement shall be interpreted to comply with the requirements thereof.


(d)Each closing of the sale of the applicable Sale Number of Repurchase Shares
(each, a “Closing”) shall take place fifteen days after the Company notifies
Seller that a Determination Date has occurred, at the offices of the Company in
Fairhaven, Massachusetts, or at such other time and place as may be agreed upon
by the Company and the Seller. At the Closing, the Seller shall deliver to the
Company or as instructed by the Company duly executed stock powers relating to
the applicable Sale Number of Repurchase Shares together with certificates
representing the applicable Sale Number of Repurchase Shares (if applicable),
and the Company shall deliver to the Seller the applicable Aggregate Purchase
Price for such Repurchase Shares by wire transfer of immediately available funds
pursuant to wire instructions previously provided by the Seller to the Company.


(e)The parties shall cooperate and provide each other reasonable opportunity to
review and comment on public disclosure of the transactions contemplated hereby;
provided, that neither party shall be prohibited under this Agreement from
disclosing matters that it determines are necessary or appropriate to comply
with its obligations under applicable law.
  
2. Company Representations. In connection with the transactions contemplated
hereby, the Company represents and warrants to the Seller that:
  
(a)The Company is a corporation duly organized and existing under the laws of
the State of Delaware. The Company has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.
  
(b)This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.
  
(c)The compliance by the Company with this Agreement and the consummation of the
transactions herein contemplated will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) violate any provision of the certificate of incorporation or
by-laws, or other organizational documents, as applicable, of the Company or its
subsidiaries or (iii) violate any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its Subsidiaries or any of their properties; except, in the case of
clauses (i) and (iii), as would not impair in any material respect the
consummation of the Company’s obligations hereunder or reasonably be expected to
have a material adverse effect on the financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries, taken as a whole,
in the case of each such clause, after giving effect to any consents, approvals,
authorizations, orders, registrations, qualifications, waivers and amendments as
will have been obtained or made as of


2

--------------------------------------------------------------------------------





the date of this Agreement; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the execution, delivery and performance by the Company
of its obligations under this Agreement, including the consummation by the
Company of the transactions contemplated by this Agreement, except where the
failure to obtain or make any such consent, approval, authorization, order,
registration or qualification would not impair in any material respect the
consummation of the Company’s obligations hereunder or reasonably be expected to
have a material adverse effect on the financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries, taken as a whole.


(d)As of the date hereof, the Company is not aware of any material, nonpublic
information about the Company or its securities and it is entering into this
Agreement in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 of the Exchange Act.
  
3. Representations of the Seller. In connection with the transactions
contemplated hereby, the Seller represents and warrants to the Company that:
  
(a)Seller is duly organized and existing under the laws of its state of
organization.
 
(b)All consents, approvals, authorizations and orders necessary for the
execution and delivery by Seller of this Agreement and for the sale and delivery
of the Repurchase Shares to be sold by Seller hereunder, have been obtained; and
Seller has full right, power and authority to enter into this Agreement and to
sell, assign, transfer and deliver the Repurchase Shares to be sold by Seller
hereunder, except for such consents, approvals, authorizations and orders as
would not impair in any material respect the consummation of the Seller’s
obligations hereunder.
  
(c)This Agreement has been duly authorized, executed and delivered by Seller and
constitutes a valid and binding agreement of Seller, enforceable in accordance
with its terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization or other laws affecting enforcement of
creditors’ rights or by general equitable principles.
  
(d)The sale of the Repurchase Shares to be sold by Seller hereunder and the
compliance by such Seller with all of the provisions of this Agreement and the
consummation of the transactions contemplated herein (i) will not conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Seller is a party or by
which Seller is bound or to which any of the property or assets of Seller is
subject, (ii) nor will such action violate any of the provisions of (x) any
organizational or similar documents pursuant to which Seller was formed or (y)
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over Seller or the property of such Seller; except
in the case of clause (i) or clause (ii)(y), for such conflicts, breaches,
violations or defaults as would not impair in any material respect the
consummation of Seller’s obligations hereunder.
  
(e)As of the date hereof and immediately prior to the delivery of the Repurchase
Shares to the Company at each Closing, such Seller owns the Repurchase Shares or
a security entitlement in respect thereof, and holds, or will hold, such
Repurchase Shares free and clear of all liens, encumbrances, equities or claims;
and, upon delivery of such Repurchase Shares (including by delivery of security
certificates duly indorsed or crediting to a securities account of the Company)
and payment therefor pursuant hereto, assuming that the Company has no notice of
any adverse claims within the meaning of Section 8-105 of the New York Uniform
Commercial Code as in effect in the State of New York from time to time (the
“UCC”), the Company will acquire its interest in the Repurchase Shares purchased
by the Company that are physically delivered to the Company free of adverse
claims (within the meaning of Section 8-105 of the UCC) or, in the case of
crediting to a securities account of the Company, will acquire a security
entitlement (within the meaning of Section 8-102(a)(17) of the UCC) to such
Repurchase Shares purchased by the Company, and no action (whether framed in
conversion, replevin, constructive trust, equitable lien or other theory) based
on an adverse claim (within the meaning of Section 8-105 of the UCC) to such
security entitlement may be asserted against the Company.
 


3

--------------------------------------------------------------------------------





(f)Seller (either alone or together with its advisors) has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the Repurchase. Seller has had the opportunity to ask
questions and receive answers concerning the terms and conditions of the
Repurchase and the Repurchase Shares and has had full access to such other
information concerning the Repurchase Shares and the Company as it has
requested. Seller has received all information that it believes is necessary or
appropriate in connection with the Repurchase. Seller is an informed and
sophisticated party and has engaged, to the extent such Seller deems
appropriate, expert advisors experienced in the evaluation of transactions of
the type contemplated hereby. Seller acknowledges that Seller has not relied
upon any express or implied representations or warranties of any nature made by
or on behalf of the Company, whether or not any such representations, warranties
or statements were made in writing or orally, except as expressly set forth for
the benefit of Seller in this Agreement.


(g)As of the date hereof, the Seller is not aware of any material, nonpublic
information about the Company or its securities and it is entering into this
Agreement in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 of the Exchange Act.
  
4. Termination. This Agreement may be terminated at any time upon written notice
by either party to the other specifying an effective termination date that is no
earlier than 30 business days following the delivery of such notice. On any
termination pursuant to this Section 4, the effective termination date specified
in such written notice will constitute a Determination Date under this Agreement
and the parties will remain obligated to purchase and sell the applicable Sale
Number of Shares for the Pricing Period ending on such Determination Date as
provided in Section 1. No termination of this Agreement shall relieve either
party of (i) any obligations with respect to any purchase and sale of Repurchase
Shares with respect to any to Determination Date occurring on or prior to such
effective termination date or (ii) any liability for any breach of this
Agreement prior to such effective termination date.
  
5.Notices. All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given when delivered personally, mailed by certified
or registered mail, return receipt requested and postage prepaid, or sent via a
nationally recognized overnight courier, or sent via email to the recipient
(with a confirmatory copy delivered by one of the foregoing additional methods).
Such notices, demands and other communications will be sent to the address
indicated below:
    
To the Company:
  
Acushnet Holdings Corp.
333 Bridge Street
Fairhaven, Massachusetts 02719
United States of America
Attention: Brendan M. Gibbons
Tel No.: (508) 979-3272
Email Address: Brendan_Gibbons@acushnetgolf.com
   
and to the Seller:
  
Magnus Holdings Co., Ltd.
6, Myeongdal-ro, Seocho-gu, Seoul, 06713, Republic of Korea
Attention: Ho Yeon Lee
Tel No.: (+82)2 - 2055 - 1785
Email Address: hylee@fila.com
  
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.


4

--------------------------------------------------------------------------------





   
6.Miscellaneous.
  
(a)Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.
  
(b)Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.
  
(c)Complete Agreement. This Agreement and any other agreements ancillary thereto
and executed and delivered on the date hereof embody the complete agreement and
understanding between the parties and supersede and preempt any prior
understandings, agreements, or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
  
(d)Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
  
(e)Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by either of the parties without the prior written consent of the other
party. Subject to the preceding sentence, this Agreement shall bind and inure to
the benefit of and be enforceable by the Seller and the Company and their
respective successors and permitted assigns. Any purported assignment not
permitted under this paragraph shall be null and void.
 
(f)No Third Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or shall be construed to confer any legal
or equitable rights or remedies to any person other than the parties to this
Agreement and such successors and permitted assigns.
  
(g)Governing Law; Jurisdiction. The Agreement and all disputes arising out of or
related to this agreement (whether in contract, tort or otherwise) will be
governed by and construed in accordance with the laws of the State of New York.
EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT. Each of the parties (i) irrevocably submits to the personal
jurisdiction of any state or federal court sitting in the State of New York,
County of New York, as well as to the jurisdiction of all courts to which an
appeal may be taken from such courts, in any suit, action or proceeding relating
to or arising out of, under or in connection with this Agreement, (ii) agrees
that all claims in respect of such suit, action or proceeding, whether arising
under contract, tort or otherwise, shall be brought, heard and determined
exclusively in such courts, (iii) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from such
courts, and (iv) agrees not to bring any action or proceeding relating to or
arising out of, under or in connection with this Agreement in any other court,
tribunal, forum or proceeding. Each of the parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding brought in
accordance with this paragraph. Each of the parties agrees that service of any
process, summons, notice or document by U.S. registered mail to its address set
forth herein shall be effective service of process for any action, suit or
proceeding brought against it in accordance with this paragraph, provided that
nothing in the foregoing sentence shall affect the right of any party to serve
legal process in any other manner permitted by law.
  
(h)Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed


5

--------------------------------------------------------------------------------





as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.
 
(i)Remedies. The parties hereto agree and acknowledge that money damages will
not be an adequate remedy for any breach of the provisions of this Agreement,
that any breach of the provisions of this Agreement shall cause the other
parties irreparable harm, and that any party may in its sole discretion apply to
any court of law or equity of competent jurisdiction (without posting any bond
or deposit) for specific performance or other injunctive relief in order to
enforce, or prevent any violations of, the provisions of this Agreement.
  
(j)Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Seller and the
Company. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement, nor shall
any waiver constitute a continuing waiver. Moreover, no failure by any party to
insist upon strict performance of any of the provisions of this Agreement or to
exercise any right or remedy arising out of a breach thereof shall constitute a
waiver of any other provisions or any other breaches of this Agreement.
  
(k)Further Assurances. Each of the Company and the Seller shall execute and
deliver such additional documents and instruments and shall take such further
action as may be necessary or appropriate to effectuate fully the provisions of
this Agreement.
  
(l)Expenses. Each of the Company and the Seller shall bear its own expenses in
connection with the drafting, negotiation, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.
  
[Signatures appear on following page.]




6

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each of the parties has executed this Stock Repurchase
Agreement as the date first written above by duly authorized representatives.




COMPANY:


ACUSHNET HOLDINGS CORP.




By: /s/ Thomas Pacheco_________________
Name:    Thomas Pacheco
Title:    Executive Vice President, Chief Financial Officer
and Chief Accounting Officer




SELLER:


MANGUS HOLDINGS CO., LTD.




By: /s/ Yoon Soo Yoon_________________
Name:    Yoon Soo Yoon
Title:    CEO and President




 




7